Citation Nr: 0815953	
Decision Date: 05/15/08    Archive Date: 05/23/08

DOCKET NO.  05-12 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension, and 
whether the claim should be granted.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for a low back disorder, 
and whether the claim should be granted.

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
October 1996.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  The veteran testified at a Travel Board 
hearing before the undersigned judge in October 2007.  

Additionally, during the October 2007 Board hearing, the 
veteran and his representative raised the issue of service 
connection for a right knee disorder as secondary to the 
veteran's left knee disability.  The Board accepts this 
contention as a new claim, separate and distinct from the 
current direct service connection issue on appeal.  There is 
no indication that the RO has ever adjudicated the secondary 
service connection claim.  Therefore, the matter is referred 
to the RO for the appropriate action.

For reasons that will be discussed, the Board is reopening 
the hypertension and low back disorder claims based on the 
submission of new and material evidence.  However, the Board 
is remanding both of these reopened claims as well as the 
right knee claim to the RO via the Appeals Management Center 
(AMC) in Washington, DC, for further development before 
readjudicating them on the merits.  




FINDINGS OF FACT

1.  The RO denied service connection for hypertension in a 
March 1997 rating decision; it notified the veteran of the 
denial but he did not initiate an appeal.

2.  Additional evidence received since this prior final March 
1997 rating decision is new, relevant, and raises a 
reasonable possibility of substantiating the hypertension 
claim.

3.  The RO also denied service connection for a low back 
disorder in the prior March 1997 rating decision.  The RO 
continued that denial in a June 2002 rating decision.  
Although the veteran submitted a notice of disagreement with 
that decision, he did not perfect an appeal to the Board.

4.  Additional evidence received since the prior final June 
2002 rating decision is new, relevant, and raises a 
reasonable possibility of substantiating the low back 
disorder claim.


CONCLUSIONS OF LAW

1.  With regard to the hypertension claim, the March 1997 
rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 3.160(d) (2007); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).

2.  With regard to the low back disorder claim, the rating 
decisions of March 1997 and June 2002 are final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.160(d) (2007); 38 C.F.R. 
§§ 20.200, 20.302, 20.1103 (2007).

3.  New and material evidence has been received since the 
prior final March 1997 and June 2002 rating decisions to 
reopen the claims of service connection for hypertension and 
a low back disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).      


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Because the Board is granting the veteran's petition to 
reopen his hypertension and low back disorder claims, 
and directing further development on remand, there is no need 
to discuss at this time whether VA has complied with its 
duties to notify and assist.  If still necessary, the Board 
will make this preliminary determination once the additional 
remand development is completed, before readjudicating all 
three of his claims on the underlying merits.

New and Material Evidence to Reopen 
Hypertension and Low Back Disorder Claims

The RO originally denied service connection for hypertension 
in the same March 1997 rating decision.  The RO notified the 
veteran of that decision and apprised him of his procedural 
and appellate rights, but he did not initiate an appeal.  
Therefore, that decision is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

The RO also denied service connection for a low back disorder 
in an earlier March 1997 rating decision.  The RO notified 
the veteran of that decision and apprised him of his 
procedural and appellate rights, but he did not initiate an 
appeal.  Therefore, that decision is final and binding on him 
based on the evidence then of record.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2007).  The RO subsequently confirmed the denial of the low 
back disorder claim by way of a later June 2002 rating 
decision, determining that new and material evidence had not 
been submitted to reopen this claim.  The Court has held that 
in determining whether new and material evidence has been 
submitted to reopen a claim, it is necessary to consider all 
evidence added to the record since the last time the claim 
was denied on any basis.  See Evans v. Brown, 9 Vet. App. 273 
(1996) (emphasis added).  Although the veteran submitted a 
notice of disagreement with the June 2002 decision, he did 
not perfect an appeal to the Board.  Therefore, the June 2002 
rating decision is final and binding as well for the low back 
disorder claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  

In a February 2005 statement of the case (SOC), the RO 
reopened the hypertension claim based on new and material 
evidence and adjudicated this issue on the merits.  
Regardless of the RO's actions, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  See also Barnett v. Brown, 83 F. 3d 1380 (Fed. 
Cir. 1996) and VAOPGCPREC 05-92 (March 4, 1992).  
Accordingly, the Board must initially determine on its own 
whether there is new and material evidence to reopen the 
hypertension claim before proceeding to readjudicate the 
underlying merits of this claim.  If the Board finds that no 
such evidence has been offered, that is where the analysis 
must end, and what the RO may have determined in that regard 
is irrelevant.

The veteran's petitions to reopen service connection for a 
low back disorder and hypertension were received in January 
and April 2004, respectively.  Therefore, the most recent 
amended regulations for new and material evidence are for 
application.  See 66 Fed. Reg. at 45,620 (indicating to apply 
the amended version of 38 C.F.R. § 3.156 to petitions to 
reopen filed on or after August 29, 2001).  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

In the prior final March 1997 and June 2002 rating decisions, 
the RO denied his hypertension and low back disorder claims 
because the evidence failed to establish the existence of 
either disorder during service or within one year of service.  
In addition, as to both hypertension and a low back disorder, 
there was no competent evidence of any current chronic 
residual disability.        

Regardless, here, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) has been 
received since the last final March 1997 and June 2002 rating 
decisions.  Specifically, a VA treatment record dated in 
December 2002 reveals a diagnosis of new-onset hypertension.  
In addition, March 2004 VA X-rays of the low back reveal 
arthritis.  Consequently, there is now competent evidence of 
a current hypertension and low back arthritis (i.e., 
sufficient evidence of current, chronic disorders).  So this 
evidence relates to an unestablished fact necessary to 
substantiate his claims and raises a reasonable possibility 
of substantiating his claims; that is to say, this evidence 
is new and material and his hypertension and low back 
disorder claims are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).


ORDER

As new and material evidence has been received, the claim of 
service connection for hypertension is reopened.  To that 
extent, the appeal is granted.

As new and material evidence has been received, the claim of 
service connection for a low back disorder is reopened.  To 
that extent, the appeal is granted.



REMAND

As discussed above, the claims of service connection for 
hypertension and a low back disorder are reopened.  However, 
before addressing the merits of these reopened claims, as 
well as the claim of service connection for a right knee 
disorder, the Board finds that additional development of the 
evidence is required.

First, at the Travel Board hearing, the veteran identified 
additional outstanding VA treatment records from the VA 
Community Based Outpatient Clinic (CBOC) in Wilmington, North 
Carolina, and the VA Medical Center (VAMC) in Fayetteville, 
North Carolina.  Here, the claims folder contains some 
treatment records from these facilities dated from December 
2002 to April 2004.  However, the veteran specifically 
indicated at the hearing that he has received treatment and 
medications for all three medical disorders at issue from 
both facilities starting from around 1998 to the present.  
See Travel Board hearing testimony at pages 6-7, and 9-10.  
VA's duty to assist includes obtaining records of relevant VA 
medical treatment identified by the veteran.  38 U.S.C.A. 
§ 5103A(c)(2) (West 2002); 38 C.F.R. § 3.159(c)(2), (c)(3) 
(2006).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is 
charged with constructive knowledge of evidence generated by 
VA).  As these VA records may be pertinent to the claims, the 
AMC (RO) should take appropriate steps to determine whether 
these relevant VA medical records exist, and if so, to obtain 
them on remand. 

Second, at the hearing, the veteran's representative 
indicated the veteran was receiving disability benefits from 
the Social Security Administration (SSA) due to all three 
conditions currently at issue.  See Travel Board hearing 
testimony at page 3.  Yet, his SSA records are not on file 
and must be obtained before deciding these claims since these 
records specifically concern the particular conditions at 
issue.  38 U.S.C.A. § 5103A(c)(3).  Although disability 
determinations by the SSA are not controlling on VA, they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the veteran in gathering these 
records.  Voerth v. West, 13 Vet. App. 117, 121 (1999); Hayes 
v. Brown, 9 Vet. App. 67, 74 (1996).  Thus, a remand is 
warranted to obtain these records.  

Accordingly, all three issues are REMANDED for the following 
action:

1.	Obtain the records of any medical 
treatment dated from 1998 to the present 
for the veteran's right knee, low back, 
and hypertension disorders from the VA 
CBOC in Wilmington, North Carolina, and 
the VAMC in Fayetteville, North Carolina.  
All attempts to secure these records, and 
any response received, must be documented 
in the claims folder.  If no records are 
available, a response to that effect is 
required and should be associated with 
the claims folder.  

2.	Request from the SSA records associated 
with the veteran's disability claim(s).  
Request copies of the disability 
determination and all medical records 
considered.  If no records are 
available or do not exist, a response 
to that effect must be documented in 
the claims file, and the veteran must 
be notified. 

3.	Then readjudicate the service 
connection for right knee, low back, 
and hypertension disorder claims in 
light of any additional evidence 
received since the September 2006 
supplemental SOC (SSOC).  If the claims 
are not granted to the veteran's 
satisfaction, send him and his 
representative another SSOC and give 
them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
D. C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


